DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has amended claim 1 and canceled claim 3. Claims 1 and 4-7 are pending.
The amendments to the claims have necessitated new rejections under 112(a). See 112(a) rejections below for details.
The amendments to the claims have overcome the 112(b) rejections of record.
The amendments to the claims have necessitated new rejections under 103. See 103 rejections below for details.

Response to Arguments
Applicant’s arguments, see Remarks, filed 8/18/2022, with respect to the 112(b) rejections of record have been fully considered and are persuasive.  
Specifically, Applicant has argued that the amendments to the claims have overcome the 112(b) rejections of record. Therefore, the rejections have been withdrawn.  

Applicant’s arguments, see Remarks, filed 8/18/2022, with respect to the 103 rejections over primary reference Dumas have been fully considered, but they are moot, as they do not apply to the combination of references relied upon in the new 103 rejections below.  
Examiner notes that the arguments against the 103 rejections over Dumas contain an argument that the newly added limitation, requiring the heat treating be carried out for 2-3 hours, is supported by ThermoWood Handbook. Examiner respectfully disagrees.
The ThermoWood Handbook is Prior Art, not part of Applicant’s specification. There is nothing in the application as originally filed which incorporates the ThermoWood Handbook. Therefore, disclosures in the ThermoWood Handbook cannot be considered to form a supporting basis for claim limitations.
Examiner notes that Applicant’s specification as originally filed discloses “The heat treatment was performed according to Thermo-D class product treatment using steam as a shielding gas and comprised the following steps…” (page 10 Lines 8-9). However, this disclosure is insufficient to incorporate the ThermoWood Handbook. Furthermore, said disclosure is insufficient to incorporate the details of the Thermo-D class product treatment as described in the ThermoWood Handbook (or in any other refence). The term “Thermo-D” appears to be a trade name, rather than an art-recognized term having a specific meaning. Furthermore, the term “Thermo-D” is not clearly defined in the specification. Therefore, there is insufficient evidence that the disclosed “Thermo-D class product treatment” necessarily corresponds to the Thermo-D treatment in the ThermoWood Handbook. In other words, there is insufficient evidence of record that the disclosed “Thermo-D class product treatment” is entirely synonymous with the Thermo-D treatment in the ThermoWood Handbook. Thus, the disclosure that “The heat treatment was performed according to Thermo-D class product treatment,” does not incorporate the disclosure of the ThermoWood Handbook into the present specification.

Claim Interpretation
In the previous Office Action, mailed 5/18/2022, Examiner had stated:
“Implicit, but definitive support for the claimed heat treatment step can be found in Example 1 of Applicant’s disclosure. In particular, Example 1 teaches performing heat treatment on biomass (wood) “according to Thermo-D class product treatment” (Page 10 Lines 8-13). Applicant describes said heat treatment as involving heating biomass (wood) from a temperature of 180 °C to 200 °C, and then holding the temperature at a temperature greater than 200 °C. According to the International ThermoWood Association’s web page on ThermoWood (https://www.thermowood.fi/1), Thermo-D treatment is carried out at a temperature of 212 °C for softwoods (e.g. pine and spruce) and a temperature of 200 °C for hard woods (e.g. birch and aspen) (see section titled “Summary of the effects of the ThermoWood process on wood properties, by treatment class”). Thus, in view of evidence from the International ThermoWood Association (https://www.thermowood.fi/1), it is clear that Applicant’s Example 1 contains definitive support for heat treating wood at a temperature greater than 160 °C and not greater than 212 °C.
Scientific literature indicates that biomass will not carbonize at such temperatures. In particular, Tumuluru et al. (“A review on biomass torrefaction process and product properties for energy applications”) teach that carbonization of lignocellulosic biomass (i.e. woody biomass) does not begin to occur until temperatures above 200 °C are reached, at which point hemicellulose begins to carbonize (See Table 2, Figure 3, section titled “Temperature effect on the biomass components” [pages 387-388], section titled “Biomass reactions” [pages 388-390]). Tumuluru et al. fail to point out the specific temperature at which carbonization of Hemicellulose begins. However, Liang et al. (“Thermal treatment of poplar hemicelluloses at 180 to 220 °C under nitrogen atmosphere”) indicate that carbonization of Hemicellulose occurs when heat treatment temperatures reach 220 °C (abstract, sections titled “XRD Analysis”, “DTG Analysis”, and “conclusions”). Thus, in view of evidence from Tumuluru et al. and Liang et al., it is clear that Applicant’s Example 1 provides implicit, yet definitive support for heat treating wood at a step of “heat treating plant biomass in a heat treatment chamber at a temperature between 160 °C and a temperature that is below a point where carbonization begins to occur… wherein the plant biomass is not carbonized in the heat treatment”.”

After further consideration, Examiner has found his previous position (quoted above) to be in error. The term “Thermo-D” appears to be a trade name, rather than an art-recognized term having a specific meaning. Furthermore, the term “Thermo-D” is not clearly defined in the specification. Therefore, there is insufficient evidence that the disclosed “Thermo-D class product treatment” necessarily corresponds to the Thermo-D treatment in prior art literature. In other words, there is insufficient evidence of record that the disclosed “Thermo-D class product treatment” is entirely synonymous with the Thermo-D treatment described on the International ThermoWood Association’s web page on ThermoWood (https://www.thermowood.fi/1). Thus, the disclosure that “The heat treatment was performed according to Thermo-D class product treatment,” does not incorporate the disclosure of the ThermoWood Association’s web page on ThermoWood (https://www.thermowood.fi/1).
In view of the forgoing, Examiner rescinds his statements that “Applicant’s Example 1 contains definitive support for heat treating wood at a temperature greater than 160 °C and not greater than 212 °C,” and that “Applicant’s Example 1 provides implicit, yet definitive support for heat treating wood at a step of “heat treating plant biomass in a heat treatment chamber at a temperature between 160 °C and a temperature that is below a point where carbonization begins to occur… wherein the plant biomass is not carbonized in the heat treatment.” 
Accordingly, the previous 112(a) rejections, e.g. as set forth in the 1/3/2022 Final Rejection, in the have been reinstated. 

Claim 1 recites “heat treating plant biomass in a heat treatment chamber at a temperature between 160 °C and a temperature that is below a point where carbonization begins to occur, defined as before initiation of exothermal degradation of cellulose” in lines 3-5, and “wherein the plant biomass is not carbonized in the heat treatment” in line 14.
Applicant’s arguments make it clear that Applicant considers these claim limitations to exclude any and all carbonization of biomass from the claimed heat treatment step. 
In order to accelerate prosecution, Examiner has examined the claims in accordance with Applicant’s preferred interpretation thereof. In other words, merely for the purposes of accelerating prosecution, Examiner has interpreted the claims as excluding any and all carbonization, including the carbonization of Hemicellulose, from the claimed heat treatment step.
However, as Examiner has previously emphasized Applicant’s specification recites “When biomass is heat treated between a temperature of about 160°C and a temperature below the point where carbonization begins to occur, defined as before initiation of exothemal degradation of cellulose, the biomass undergoes permanent changes in qualities such as composition and structure,” (Page 4, Lines 3-6, emphasis added). The emphasized portion of this disclosure appears to be an explicit definition of “the point where carbonization beings to occur” as the point at which exothermal degradation of cellulose begins. To be clear, Examiner’s stances is that said emphasized portion is an explicit definition of “the point where carbonization beings to occur”.
Evidentiary prior art reference Milosavljevic et al. (“Thermal Effects in Cellulose Pyrolysis: Relationship to Char Formation Processes”) teaches that pyrolysis (thermal decomposition) of cellulose is endothermic in the absence of char formation (section titled “Thermochemistry of Pyrolysis” [page 657] and Figure 8 [page 658]). In other words, Milosavljevic indicates that, in a process wherein cellulose is pyrolysed but not converted into char (carbonized), the thermal degradation (pyrolysis) of said cellulose will be endothermic. In view of the aforementioned evidence from Milosavljevic, it is understood that “the point at which exothermal degradation of cellulose beings” is the point at which carbonization of cellulose begins. Thus, it is understood that “the point where carbonization beings to occur” as defined in Applicant’s specification is the point at which carbonization of cellulose begins to occur.
In view of the forgoing, Examiner maintains that it is perfectly reasonable to interpret the term “carbonization” as used in the present application as referring only to the carbonization of cellulose. Said interpretation of “carbonization”, as explained above, is made in light of explicit disclosures made in Applicants’ specification. Under said interpretation of the term “carbonization”, it would be perfectly reasonable to interpret the claimed “temperature that is below a point where carbonization begins to occur” as a temperature below which the carbonization of cellulose begins to occur. Likewise, it would be perfectly reasonable to interpret the claim limitation “wherein the plant biomass is not carbonized in the heat treatment” as excluding only the carbonization of cellulose, and not necessarily excluding the carbonization of hemicellulose. Examiner notes that, should prove necessary in the future, it would be reasonable to take this interpretation in a prior art rejection of the claims. 
In further support of Examiner’s position on this matter, it is noted that the above interpretations of “carbonization” and the like are perfectly consistent with further disclosures in Applicant’s specification. For example, Applicant’s specification recites “The temperature where material starts to exothermally degrade varies with the material in question, being typically between 260°C to 300°C for different types of plant biomass,” (page 4 Lines 6-9). Examiner notes that this disclosure is made in the sentence which directly follow above cited sentence containing the explicit definition of “the point where carbonization begins to occur”. This disclosure regarding the initiation of exothermal degradation of biomass typically being between 260 and 300 °C, seems to suggest that what Applicant considers to be “carbonization” begins in the range of 260-300 °C. If such is the case, this typical carbonization range is significantly more appropriate if Applicant is referring to the carbonization of specifically cellulose than if it were referring to the phenomenon of carbonization in general. In fact, hemicellulose is known to carbonize at temperatures significantly lower than 260 °C. As evidence, Examiner points to evidentiary reference Liang et al. (“Thermal treatment of poplar hemicelluloses at 180 to 220 °C under nitrogen atmosphere”), which teaches that partial carbonization of hemicellulose occurs at a temperature of 220 °C (abstract, sections titled “XRD Analysis”, “DTG Analysis”, and “conclusions”).

In the interest of clarity, Examiner’s interpretation of the claims is summarized as follows:
In order to accelerate prosecution, Examiner has examined the claims in accordance with Applicant’s preferred interpretation, i.e. as excluding any and all carbonization of the biomass, including the carbonization of hemicellulose.
However, Examiner maintains that it is reasonable to interpret the claims as excluding only the carbonization of cellulose, and NOT the carbonization of other non-cellulose fractions of the biomass, e.g. hemicellulose. Such an interpretation is perfectly reasonable in light of explicit disclosures made in Applicants’ specification. For a detailed explanation of Examiner’s stance, see the discussion above.

The following are new rejections.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the newly amended imitation requiring “heat treating plant biomass in a heat treatment chamber at a temperature between 160°C and a temperature that is below a point where carbonization begins to occur, defined as before initiation of exothermal degradation of cellulose, for 2 to 3 hours,” in lines 3-5 (emphasis added).
Applicant’s disclosure as originally filed contains support for “heat treating plant biomass in a heat treatment chamber at a temperature between 160°C and a temperature that is below a point where carbonization begins to occur, defined as before initiation of exothermal degradation of cellulose,” e.g. on Page 4 Lines 2-11 of the specification.
However, there is no support in Applicant’s disclosure as originally filed for carrying out said heat treating for a span of 2-3 hours.
In the Remarks, filed 8/18/2022, Applicant has asserted that the heat treatment time of 2-3 hours is supported by the ThermoWood Handbook cited in the 8/18/2022 IDS. Examiner respectfully disagrees. The ThermoWood Handbook is Prior Art, not part of Applicant’s specification. There is nothing in the application as originally filed which incorporates the ThermoWood Handbook. Therefore, disclosures in the ThermoWood Handbook cannot be considered to form a supporting basis for claim limitations.
Examiner notes that Applicant’s specification as originally filed discloses “The heat treatment was performed according to Thermo-D class product treatment using steam as a shielding gas and comprised the following steps…” (page 10 Lines 8-9). However, this disclosure is insufficient to incorporate the ThermoWood Handbook. Furthermore, said disclosure is insufficient to incorporate the details of the Thermo-D class product treatment as described in the ThermoWood Handbook (or in any other refence). The term “Thermo-D” appears to be a trade name, rather than an art-recognized term having a specific meaning. Furthermore, the term “Thermo-D” is not clearly defined in the specification. Therefore, there is insufficient evidence that the disclosed “Thermo-D class product treatment” necessarily corresponds to the Thermo-D treatment in the ThermoWood Handbook. In other words, there is insufficient evidence of record that the disclosed “Thermo-D class product treatment” is entirely synonymous with the Thermo-D treatment in the ThermoWood Handbook. Thus, the disclosure that “The heat treatment was performed according to Thermo-D class product treatment,” does not incorporate the disclosure of the ThermoWood Handbook into the present specification.
In view of the above, claim 1 contains unsupported subject matter in the form of the claim language “for 2 to 3 hours”. Said unsupported subject matter must be removed from the claims.
Claim 1 recites the limitation “wherein the plant biomass is not carbonized in the heat treatment” in line 16.
Applicant’s specification discusses heat treatment of biomass at a temperature range of about 160°C to a temperature below the point where carbonization begins to occur (Page 4 Lines 1-9). However, this disclosure appears to be a general discussion of what happens during such a heat treatment and not a description of Applicant’s process. 
Nowhere does Applicant’s disclosure describe an embodiment of their invention wherein the plant biomass is not carbonized in the heat treatment.
Furthermore, when discussing carbonization, Applicant’s disclosure indicates that carbonization of biomass typically begins to occur at temperatures of 260 °C to 300 °C. Applicant’s disclosure explicitly describes Applicant’s process as involving heat treatment at a temperature of 160-300 °C (page 4 lines 10-11, original claims 1 and 8). These disclosures point to Applicant’s process being one that involves carbonization. In at least some embodiments of Applicant’s invention as claimed, the temperature is such that carbonization necessarily occurs.
In view of the forgoing, Applicant’s disclosure as originally filed does not contain support for a heat treatment process “wherein the plant biomass is not carbonized in the heat treatment.” At the very least, there is no support in Applicant’s disclosure for a heat treatment process at a temperature of 160 °C to 300 °C wherein the plant biomass is not carbonized in the heat treatment.
Applicant should amend claim 1 to remove the unsupported subject matter therefrom.
Claims 4-7 are rejected due to their dependency on indefinite claim 1. 

The following are new rejections.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over ThermoWood Handbook (April 8, 2003 ThermoWood Handbook), in combination with Katayama et al. (JP 2004115632; translation obtained from Espacenet), hereafter referred to as Katayama, and Boateng et al. (US 8,317,883), hereafter referred to as Boateng;
and in view of evidence from Tumuluru et al. (“A review on biomass torrefaction process and product properties for energy applications”), hereafter referred to as Tumuluru, evidence from Liang et al. (“Thermal treatment of poplar hemicelluloses at 180 to 220 °C under nitrogen atmosphere”), hereafter referred to as Liang.
With regard to claim 1: ThermoWood Handbook teaches a heat treatment of plant biomass (sections 1.1. and 1.2.), the method comprising:
Heat treating plant biomass (wood) in a heat treatment chamber at a temperature of 185-215 °C for 2 to 3 hours, using a shielding gas in the heat treatment, the shielding gas being steam, the steam being water vapor (section 1.2. and section 3.2 subsection “heat treatment”).
Heat treatment of lignocellulosic biomass (e.g. wood) at temperatures below 220 °C is understood avoid any carbonization of said biomass. In other words, it is understood that lignocellulosic biomass will not undergo carbonization at temperatures below 220 °C. As evidence, Examiner points to Tumuluru, which teaches that carbonization of lignocellulosic biomass does not begin to occur until temperatures above 200 °C are reached, at which point hemicellulose begins to carbonize (See Table 2, Figure 3, section titled “Temperature effect on the biomass components” [pages 387-388], section titled “Biomass reactions” [pages 388-390]). Tumuluru fails to point out the specific temperature at which carbonization of Hemicellulose begins. However, it is understood that carbonization of hemicellulose will not occur at 200 °C, and will only occur at temperatures higher than that. As evidence, Examiner points to Liang, which teaches that partial carbonization of hemicellulose occurs at a temperature of 220 °C (abstract, sections titled “XRD Analysis”, “DTG Analysis”, and “conclusions”). It is noted that Liang also carried out heat treatment of hemicellulose specifically at a temperature of 200 °C, recorded the results thereof, and did not report any carbonization of hemicellulose at said temperature (abstract, sections titled “XRD Analysis”, “DTG Analysis”, and “conclusions”), thus indicating that heat treatment of biomass at a temperature of 200 °C will not cause carbonization of hemicellulose.
In view of the above, because the heat treatment in ThermoWood Handbook is carried out at a temperature of 185-215 °C, it is understood that the heat treatment in ThermoWood Handbook is carried out at a temperature between 160 °C and a temperature that is below a point where carbonization begins to occur, defined as before initiation of exothermal degradation of cellulose. Furthermore, it is clear that the plant biomass (wood) is not carbonized during the heat treatment in ThermoWood Handbook.
Furthermore, Applicant’s specification appears to indicate that the temperature at which carbonization begins to occur, i.e. the temperature at which exothermal degradation of cellulose begins to occur, is in the range of 260-300 °C (Page 4 lines 1-10). Therefore, the notion that a temperature of 185-215 °C is below a point where carbonization begins to occur, is consistent with Applicant’s disclosure. 
	ThermoWood Handbook is silent to directing a vent gas steam from the heat treatment to a series of condensers connected to each other to provide flow of the vent gas steam through each condenser in the series, collecting at least part of the components of the vent gas steam in each condenser, wherein each of the condensers is set at a temperature that is lower than the temperature in the previous condenser in the series.
However, ThermoWood Handbook teaches that gases are evolved from the wood during the heat treating (section 3.1). Furthermore, ThermoWood Handbook teaches that wood that has been treated by the heat treating (i.e. ThermoWood) contains only a fraction of VOCs present in normal wood (section 4.2.13., Figure 21-4, section 5.1), indicating that the gases evolved from the heat treating will contain volatile organic compounds. At the very least, the teachings of ThermoWood Handbook would give a person having ordinary skill in the art a reasonable expectation that the gases evolved during heat treating will contain volatile organic compounds.
Processes which involve condensing such volatile organic compounds are known in the art. For example, Katayama teaches a method of producing wood vinegar by heat treating wood in a steam atmosphere without carbonizing said wood (paragraphs [0007]-[0014]), the method comprising heat treating wood in a heat treatment chamber 1 at a temperature of 200 °C for 30 minutes to 1 hour using a shielding gas, wherein the shielding gas is steam, i.e. water vapor (paragraphs [0007]-[0014]), directing a vent gas (vapor) 8 to a condenser (cooler/recovery container) 5/4, and collecting at some of the components (liquid components) of the in the condenser 5/4 (paragraphs [0007]-[0014]).
Because the process of Katayama produces wood vinegar, and is carried out in a steam atmosphere at a temperature of 200 °C, a person having ordinary skill in the art would have a reasonable expectation that the gases evolved during the heat treating in ThermoWood Handbook (which is carried out in a steam atmosphere at a temperature of 185-215 °C) will contain volatile organic compounds constituting a mixture akin to wood vinegar. Thus, a person having ordinary skill in the art would have the further reasonable expectation that said volatile organic compounds would constitute a “vent gas” which could be recovered by condensation in a manner similar to that of Katayama.
Furthermore, it is known in the art to use fractional condensation following heat treatment of biomass to recover distinct fractions of heat treatment off gas. For example, Boateng teaches a method of producing bio-oil from plant biomass (abstract), the method comprising heat treating the biomass to produce a vent gas comprised of bio-oil and non-condensable gases, and condensing the bio-oil by directing the vent gas stream to a series of condensers (condenser train) and collecting at least part of the components of the vent gas steam in each condenser, wherein later condensers are set at temperatures that are lower than the temperatures in earlier condensers in the series, and wherein the first condenser in the series is set at a temperature that is lower than the heat treating temperature, and wherein the series of condensers comprises at least one condenser (condenser # 1) set at a temperature of above 100 °C and at least one condenser (condenser #4) set at a temperature of below 100 °C (abstract, Table 3, Figure 1, Column 8 Line 49-Column 9 Line 8, Column 9 Line 65-Column 10 Line 65). Boateng teaches that the use of condensers in series, i.e. the use of the condenser train allows for the in situ fractionation of bio-oil (Column 10 Lines 10-15).
As discussed above, the expected “vent gas” in ThermoWood Handbook, is comprised of wood vinegar, which is also known by the name “pyroligneous acid”. Pyroligneous acid is understood to be comprised of a plurality of chemicals, including acetic acid, furfural, acetone, and methanol. A person having ordinary skill in the art would find it desirable to fractionate the components of the vent gas in ThermoWood Handbook in order to obtain individual components thereof in a pure or relatively pure state. Furthermore, many of the compounds present in the vent gas have differing boiling points. Specifically, furfural has a boiling point of 161.7 °C, acetic acid has a boiling point of 118 °C, methanol has a boiling point of 64.7 °C, and acetone has a boiling point of 56 °C. Said difference in boiling points between the components in the vent gas would indicate to one of ordinary skill in the art that said components could be successfully separated into several fractions by fractional condensation.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify ThermoWood Handbook in view of Katayama and Boateng by adding steps of directing the vent gas stream from the heat treatment to a series of condensers connected to each other to provide flow of the vent gas stream through said series of condensers, and collecting at least part of the components of the vent gas steam in each condenser, i.e. by providing a plurality of condensers comprising, in series, a first condenser operating in the vicinity of 161.7 °C for condensing a furfural fraction of the vent gas, a second condenser in the vicinity of 118 °C for condensing a acetic acid, a third condenser operating in the vicinity of 64.7 °C for condensing a methanol fraction, and a fourth condenser operating in the vicinity of 56 °C for condensing an acetone fraction, in order to carry out in situ fractionation of the condensable components in the vent gas of ThermoWood Handbook and obtain said condensable components in relatively pure states.
In modified ThermoWood Handbook as proposed above, each of the condensers is set at a temperature that is lower than the temperature in the previous condenser in the series, the first condenser in the series is set at a temperature (a temperature in the vicinity of 161.7 °C) that is lower than the temperature in the heat treatment chamber (185-215 °C), and the series of condensers comprises at least two condensers set at a temperature of above 100 °C (the first and second condensers) and at least two condenser set at a temperature of below 100 °C (the third and fourth condensers).
With regard to claim 4: As discussed in the rejection of claim 1 above, in modified ThermoWood Handbook, the first condenser and second condenser in the series of condensers are set at a temperature above 100 °C and the next condensers in the series are set at a temperature below 100 °C.
With regard to claim 5: As discussed in the rejection of claim 1 above, in modified ThermoWood Handbook, the series of condensers comprises at least one condenser (i.e. the first condenser) set at a temperature above 130 °C (i.e. a temperature of 161.7 °C), at least one condenser (the second condenser) set at a temperature of above 100 °C and up to 120 °C (i.e. a temperature of 118 °C), and at least two condensers (i.e. the third and fourth condensers) set at a temperature below 100 °C (i.e. temperatures of 64.7 °C and 56 °C).
With regard to claim 6: The plant biomass is wood (ThermoWood Handbook: section 1.2. and section 3.2 subsection “heat treatment”).
With regard to claim 7: The plant biomass is dried prior to heat treatment (ThermoWood Handbook: section 1.2. and section 3.2 subsection “heat treatment”).

Claim(s) 1 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katayama in view of Boatang and ThermoWood Handbook.
With regard to claim 1: Katayama teaches a method of treating a vent gas stream (vapor) 8 from heat treatment of plant biomass (paragraphs [0007]-[0014]), the method comprising: 
Heat treating plant biomass (wood) in a heat treatment chamber 1 at a temperature of 200 °C for 30 minutes to 1 hour using a shielding gas, wherein the shielding gas is steam, i.e. water vapor (paragraphs [0007]-[0014]).
Directing a vent gas (vapor) 8 to a condenser (cooler/recovery container) 5/4, and collecting at some of the components (liquid components) of the in the condenser 5/4 (paragraphs [0007]-[0014]).
Wherein the plant biomass is not carbonized in the heat treatment (paragraph [0008]).
As discussed above, the plant biomass (wood) is not carbonized in the heat treatment (paragraph [0008]). Thus, it is understood that the heat treatment, carried out at a temperature of 200 °C, is carried out at a temperature between 160 °C and a temperature that is below a point where carbonization begins to occur (paragraphs [0007]-[0014]).
Katayama is silent to directing a vent gas steam from the heat treatment to a series of condensers connected to each other to provide flow of the vent gas steam through each condenser in the series, collecting at least part of the components of the vent gas steam in each condenser, wherein each of the condensers is set at a temperature that is lower than the temperature in the previous condenser in the series.
However, it is known in the art to use fractional condensation following heat treatment of biomass to recover distinct fractions of heat treatment off gas. For example, Boateng teaches a method of producing bio-oil from plant biomass (abstract), the method comprising heat treating the biomass to produce a vent gas comprised of bio-oil and non-condensable gases, and condensing the bio-oil by directing the vent gas stream to a series of condensers (condenser train) and collecting at least part of the components of the vent gas steam in each condenser, wherein later condensers are set at temperatures that are lower than the temperatures in earlier condensers in the series, and wherein the first condenser in the series is set at a temperature that is lower than the heat treating temperature, and wherein the series of condensers comprises at least one condenser (condenser # 1) set at a temperature of above 100 °C and at least one condenser (condenser #4) set at a temperature of below 100 °C (abstract, Table 3, Figure 1, Column 8 Line 49-Column 9 Line 8, Column 9 Line 65-Column 10 Line 65). Boateng teaches that the use of condensers in series, i.e. the use of the condenser train allows for the in situ fractionation of bio-oil (Column 10 Lines 10-15).
Furthermore, the vent gas in Katayama is wood vinegar (paragraphs [0007]-[0014]), which is also known as pyroligneous acid. 
Pyroligneous acid is understood to be comprised of a plurality of chemicals, including acetic acid, furfural, acetone, and methanol. A person having ordinary skill in the art would find it desirable to fractionate the components of the vent gas in Katayama in order to obtain individual components thereof in a pure or relatively pure state. Furthermore, many of the compounds present in the vent gas have differing boiling points. Specifically, furfural has a boiling point of 161.7 °C, acetic acid has a boiling point of 118 °C, methanol has a boiling point of 64.7 °C, and acetone has a boiling point of 56 °C. Said difference in boiling points between the components in the vent gas would indicate to one of ordinary skill in the art that said components could be successfully separated into several fractions by fractional condensation.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Katayama in view of Boateng by replacing the step of directing the vent gas to a single condenser with steps of directing the vent gas stream from the heat treatment to a series of condensers connected to each other to provide flow of the vent gas stream through said series of condensers, and collecting at least part of the components of the vent gas steam in each condenser, i.e. by providing a plurality of condensers comprising, in series, a first condenser operating in the vicinity of 161.7 °C for condensing a furfural fraction of the vent gas, a second condenser in the vicinity of 118 °C for condensing a acetic acid, a third condenser operating in the vicinity of 64.7 °C for condensing a methanol fraction, and a fourth condenser operating in the vicinity of 56 °C for condensing an acetone fraction, in order to carry out in situ fractionation of the condensable components in the vent gas of Katayama and obtain said condensable components in relatively pure states.
In modified Katayama as proposed above, each of the condensers is set at a temperature that is lower than the temperature in the previous condenser in the series, the first condenser in the series is set at a temperature (a temperature in the vicinity of 161.7 °C) that is lower than the temperature in the heat treatment chamber (185-215 °C), and the series of condensers comprises at least two condensers set at a temperature of above 100 °C (the first and second condensers) and at least two condenser set at a temperature of below 100 °C (the third and fourth condensers).
Modified Katayama is silent to the heat treating step being carried out for 2 to 3 hours. Rather, in Katayama, the heat treating is carried out over a shorter period of 30 minutes to 1 hour.
However, it is known in the art to heat treat wood in a steam atmosphere for 2-3 hours at temperatures similar to that in the heat treating step of Katayama in order to produce so called “thermowood”. For example, ThermoWood Handbook teaches a heat treatment of plant biomass (sections 1.1. and 1.2.), the method comprising: Heat treating plant biomass (wood) in a heat treatment chamber at a temperature of 185-215 °C for 2 to 3 hours, using a shielding gas in the heat treatment, the shielding gas being steam, the steam being water vapor, to create thermowood (section 1.2. and section 3.2 subsection “heat treatment”). Thermowood has several advantages over untreated wood. For example, thermowood is more stable than normal wood in conditions of changing humidity, its thermal insulation properties are improved, and it is resistant to decay (section 1.1.)
The temperature used in the heat treating of Katayama (200 °C) lies inside the heat treating temperature range for thermowood treatment 185-215 °C. Furthermore, both the heat treatment of Katayama and the thermowood heat treatment are carried out in a steam atmosphere. Given these similarities, a person having ordinary skill in the art would expect that the process of Katayama could be modified in order to yield thermowood as a byproduct to the wood vinegar product by extending the heat treating step of Katayama to last 2-3 hours, rather than merely 30 minutes to one hour.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Katayama in view of ThermoWood Handbook by extending the heat treating step to last 2-3 hours, in order to obtain a method wherein desirable thermowood is obtained as a byproduct in addition to the wood vinegar product of base Katayama. 
With regard to claim 4: As discussed in the rejection of claim 1 above, in modified Katayama, the first condenser and second condenser in the series of condensers are set at a temperature above 100 °C and the next condensers in the series are set at a temperature below 100 °C.
With regard to claim 5: As discussed in the rejection of claim 1 above, in modified Katayama, the series of condensers comprises at least one condenser (i.e. the first condenser) set at a temperature above 130 °C (i.e. a temperature of 161.7 °C), at least one condenser (the second condenser) set at a temperature of above 100 °C and up to 120 °C (i.e. a temperature of 118 °C), and at least two condensers (i.e. the third and fourth condensers) set at a temperature below 100 °C (i.e. temperatures of 64.7 °C and 56 °C).
With regard to claim 6: In modified Katayama, the plant biomass is wood (Katayama: paragraphs [0007]-[0014]).
With regard to claim 7: Modified Katayama is silent to the plant biomass being dried prior to heat treating.
However, as discussed in the rejection of claim 1 above, Katayama has been modified in view of ThermoWood Handbook for the purposes of producing thermowood in addition to wood vinegar. TheremoWood Handbook teaches that the production of thermowood involves a step of drying the biomass (wood) prior to the heat treating thereof at a temperature of 185-215 °C for 2 to 3 hours, using a shielding gas in the heat treatment, the shielding gas being steam, the steam being water vapor (section 1.2. and section 3.2 subsection “drying”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Katayama in view of TheremoWood Handbook by adding a step of drying the plant biomass prior to heat treating, in order to obtain a method wherein desirable thermowood is obtained as a byproduct in addition to the wood vinegar product of base Katayama.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/             Examiner, Art Unit 1772